           Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 1 of 16



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

Texas Democratic Party, Gilberto Hinojosa,   §
Chair of the Texas Democratic Party,         §
Joseph Daniel Cascino, Shanda Marie          §
Sansing, and Brenda Li Garcia,               §
               Plaintiffs,                   §
                                             §
and                                          §          Civil Action No. 5:20-CV-00438-FB
                                             §
League of United Latin American Citizens, §
And Texas League of United Latin American §
Citizens,                                    §
               Plaintiffs-Intervenors,       §
                                             §
v.                                           §
                                             §
Greg Abbott, Governor of Texas; Ruth         §
Hughs, Texas Secretary of State, Ken Paxton, §
Texas Attorney General, Dana Debeauvoir, §
Travis County Clerk, and Jacquelyn F.        §
Callanen, Bexar County Elections             §
Administrator,                               §
               Defendants.                   §


     DEFENDANT RUTH HUGHS’ MOTION TO DISMISS PLAINTIFFS’ SECOND
                      AMENDED COMPLAINT


         Plaintiffs challenge a provision of the Texas Election Code that allows mail-in voting for any

voter at least 65 years or older, claiming the provision is unconstitutional and violates the Voting

Rights Act. They filed this lawsuit early in the COVID-19 pandemic seeking injunctive relief in

advance of impending primary and general elections. A year later, with highly effective vaccines against

COVID-19 widely available, their Second Amended Complaint relies heavily on unsupported

conjecture about the trajectory of the COVID-19 pandemic and future “election policies” not yet

enacted. Plaintiffs theorize those future conditions will combine with Texas’s mail-in voting

requirements to burden their rights in future elections. Plaintiffs use those speculative assertions as


Defendant Ruth Hughs’ Motion to Dismiss                                                           Page 1
           Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 2 of 16



levers to elevate claims of unlawful burden arising from in-person voting—the predominate method

of voting in this State. The emphasis Plaintiffs place on such speculative harm underscores their

inability to plausibly allege that Texas’s age requirement for mail-in voting “on its own” is

unconstitutional and violative of the Voting Rights Act. Defendant Ruth Hughs, in her official capacity

as Texas Secretary of State, respectfully seeks the dismissal of the claims asserted against her. 1 Plaintiffs

lack standing to assert their speculative claims; their claims are unripe and barred by sovereign

immunity; and the claims fail on the merits as pleaded.

                                          I.      BACKGROUND

A.       Texas law allows voters to vote by mail only in limited circumstances.

         For more than a century, Texas law has required most voters to cast their ballots in person

either on election day, Tex. Elec. Code ch. 64, or during an early-voting period prescribed by the

Legislature, id. § 82.005. The only exceptions are for voters who face unique hardships ingoing to the

polls. Voters may apply to vote by mail in only one of four instances—if they: (1) anticipate being

absent from their county of residence; (2) have a disability that prevents them from appearing at the

polling place; (3) are 65 or older; or (4) are confined in jail. TEX. ELEC. CODE §§ 82.001-.004.

“Disability” for the purposes of the Election Code is defined to allow a qualified voter to vote by mail

if the “voter has a sickness or physical condition that prevents the voter from appearing at the polling

place on election day without a likelihood of needing personal assistance or of injuring the voter’s

health.” Id. § 82.002(a).

B.       Procedural posture of the case.

         Plaintiffs filed this action on April 7, 2020 and sought a preliminary injunction that was


1
 Plaintiff’s Second Amended Complaint removed reference to Governor Greg Abbott and Attorney
General Ken Paxton as defendants. Even if Plaintiffs had named them as defendants, sovereign
immunity would bar Plaintiffs’ claims against them. Tex. Democratic Party v. Abbott, 978 F.3d 168, 180–
81 (5th Cir. 2020).


Defendant Ruth Hughs’ Motion to Dismiss                                                                Page 2
           Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 3 of 16



substantively identical to the injunction that plaintiffs sought in state court. Doc. 1. On May 19, this

Court issued its opinion and order on the preliminary injunction requiring no-excuse-mail-in balloting

in Texas. Doc. 90. State Defendants appealed and sought a stay of the injunction pending the appeal.

A Fifth Circuit panel granted the stay. See Tex. Democratic Party v. Abbott, 961 F.3d 389, 397 (5th Cir.

2020). On the merits, Plaintiffs defended the injunction on the grounds of their Twenty-Sixth

Amendment claims only. The Fifth Circuit ultimately vacated the injunction and remanded the case

back to this Court. Tex. Democratic Party v. Abbott, 978 F.3d 168 (5th Cir. 2020). On April 16, 2021,

Plaintiffs and Plaintiff-Intervenors filed amended complaints.

               II.       MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

A.       Federal Rule of Civil Procedure 12(b)(1)

         Federal Rule of Civil Procedure 12(b)(1) authorizes a federal court to dismiss a claim for lack

of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). “A case is properly dismissed for lack of subject

matter jurisdiction when the court lacks statutory or constitutional power to adjudicate the case.” Home

Builders Ass’n of Miss, Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (citation omitted). The

party seeking to invoke jurisdiction bears the burden of demonstrating its existence. See Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001). “[T]here is a presumption against subject matter

jurisdiction that must be rebutted by the party bringing an action to federal court.” Coury v. Prot, 85

F.3d 244, 248 (5th Cir. 1996) (citation omitted). Under Rule 12(b)(1), the Court may consider any of

the following: “(1) the complaint alone; (2) the complaint supplemented by the undisputed facts

evidenced in the record; or (3) the complaint supplemented by undisputed facts plus the court's

resolution of disputed facts.” Robinson v. TCI/US West Commc’ns Inc., 117 F.3d 900, 904 (5th Cir. 1997).

B.       Plaintiffs lack standing to complain of speculative future “election policies” and
         pandemic conditions.

         Standing is an indispensable element of federal court jurisdiction. Lujan v. Defs. of Wildlife, 504



Defendant Ruth Hughs’ Motion to Dismiss                                                               Page 3
           Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 4 of 16



U.S. 555, 561 (1992). To establish standing, a plaintiff must show: (1) an injury-in-fact that is (2) fairly

traceable to the defendant’s challenged action (causation) and that is (3) redressable by a favorable

decision (redressability). Friends of the Earth, Inc. v. Laidlaw Envt’l. Servs. (TOC), Inc., 528 U.S. 167, 180–

81 (2000). All three requirements are “an indispensable part of the plaintiff’s case,” and the party

seeking to invoke federal jurisdiction bears the burden to establish them. Lujan, 504 U.S. at 561. To

establish injury in fact, a plaintiff must show that he or she suffered “an invasion of a legally protected

interest” that is “concrete and particularized” and “actual or imminent, not conjectural or

hypothetical.” Lujan, 504 U.S. at 560 (internal quotation marks omitted).

         Plaintiffs emphasize harm caused by Section 82.003 when combined with unenacted “election

policies” and future pandemic conditions. Doc. 141 ¶¶15–20, 81, 84, 86, 88, 92, 95. But such claims

are purely “conjectural.” Lujan, 504 U.S. at 560. For example, Plaintiffs vaguely allude to “developing

strains of the coronavirus”; speculate about the possible impact of “[vaccine] hesitancy”; and theorize

about changed “voter behavior” impacting voters willingness to vote in-person in the future. Doc.

141 ¶¶15-20. Plaintiffs’ claims are especially implausible when considering that Texas experienced

record voter turnout in the 2020 presidential election despite the pandemic. 2 Plaintiffs also rely on

legislation that has “yet to pass” in support of their claimed harm. Id. at ¶60. Such assertions do not

support any injury to Plaintiffs that is actual or imminent. Further, Plaintiffs’ cannot plausibly claim

that injuries from laws not yet enacted are “fairly traceable to the challenged action of [the Secretary],”

or redressable by the Secretary. Id. Plaintiffs lack standing to complain of such speculative harm.

C.       Plaintiffs’ claims regarding unspecified future “election policies” and pandemic
         conditions are not ripe.

         Plaintiffs claims are not ripe because they rely—in whole or in part—on future contingent

events, namely the passage of unspecified but yet-to-be-enacted “election policies” as well as uncertain


2Texas Secretary of State, Turnout and Voter Registration Figures (1970-current),
https://www.sos.state.tx.us/elections/historical/70-92.shtml.


Defendant Ruth Hughs’ Motion to Dismiss                                                                 Page 4
           Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 5 of 16



pandemic conditions. “Ripeness is a justiciability doctrine designed ‘to prevent the courts, through

avoidance of premature adjudication, from entangling themselves in abstract disagreements ... [until

a] decision has been formalized and its effects felt in a concrete way by the challenging parties.’ ” Nat'l

Park Hosp. Ass’n v. Dep't of Interior, 538 U.S. 803, 807–08 (2003) (quoting Abbott Labs. v. Gardner, 387

U.S. 136, 148–49 (1967)). Determining whether an issue is ripe for judicial review requires considering

“[t]he fitness of the issues for judicial decision and ... the hardship to the parties of withholding court

consideration.” Id. at 809; see Texas v. United States, 523 U.S. 296, 300 (1998) (“A claim is not ripe for

adjudication if it rests upon contingent future events that may not occur as anticipated, or indeed may

not occur at all.” (citation omitted)).

         Plaintiffs’ claims are not fit for judicial decision and Plaintiffs would suffer no hardship from

the court withholding consideration. Obviously, the Court cannot analyze policies and laws that have

not been enacted yet. Nor should the Court evaluate the safety of in-person voting in future elections

in light of the recent introduction of widely available vaccines against COVID-19 dramatically altering

the trajectory of the pandemic. Finally, Plaintiffs cannot claim hardship in withholding court

consideration when they do not identify any impending election in which voting in-person will cause

concrete harm. Plaintiffs’ reliance on future contingent events makes their claims unripe.

D.       Sovereign immunity bars Plaintiffs’ vague injunction against “Election Conditions.”

         Finally, to the extent plaintiffs rely on “election policies” apart from section 82.003—enacted

or as yet unenacted—they are barred by sovereign immunity. Plaintiffs seek to enjoin undefined

“Election Conditions”—a phrase Plaintiffs do not define but that appears to consist in part of policies

and laws that have not yet been enacted. Plaintiffs do not plead facts to show that the Secretary has a

role in enforcing the unspecified “Election Conditions.” Sovereign immunity bars their claims.

         “[T]he principle of state-sovereign immunity generally precludes actions against state officers

in their official capacities, subject to an established exception: the Ex parte Young doctrine.” McCarthy


Defendant Ruth Hughs’ Motion to Dismiss                                                              Page 5
           Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 6 of 16



ex rel. Travis v. Hawkins, 381 F.3d 407, 412 (5th Cir. 2004) (citation omitted). Thus, Plaintiffs’ claims

fail unless they fit that exception. Ex parte Young “rests on the premise—less delicately called a

‘fiction’—that when a federal court commands a state official to do nothing more than refrain from

violating federal law, he is not the State for sovereign-immunity purposes. The doctrine is limited to

that precise situation . . . .” Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 255 (2011) (citation

omitted).As a consequence, Ex parte Young applies only when the defendant has sufficient connection

to the enforcement of the challenged statute.

         The Fifth Circuit held in this case that the Secretary has a sufficient connection to the

enforcement of Section 82.003 to overcome sovereign immunity, but emphasized that “[d]etermining

whether Ex parte Young applies to a state official requires a provision-by-provision analysis, i.e., the

official must have the requisite connection to the enforcement of the particular statutory provision

that is the subject of the litigation.” Abbott, 978 F.3d at 179. For example, the Fifth Circuit has recently

held that Secretary lacks the requisite connection to the enforcement of certain statutory provisions

relating to early voting protocols. See, Mi Familia Vota v. Abbott, 977 F.3d 461, 463–66 (5th Cir. 2020);

Texas Democratic Party v. Hughs, No. 20-50683,---F3.d---, 2021 WL 1826760, at *3 (5th Cir. May 7,

2021). Plaintiffs do not plead facts to show the Secretary’s requisite connection to the enforcement of

the “election policies” and “Election Conditions” about which they complain. And Plaintiffs cannot

plausibly claim the Secretary has an enforcement role regarding unspecified laws that have yet “to be

enacted,” and that may never be enacted. Sovereign immunity bars any such claim against the

Secretary.

                        III.      MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

A.       Federal Rule of Civil Procedure 12(b)(6)

         Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss all or part of a complaint

for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a



Defendant Ruth Hughs’ Motion to Dismiss                                                                 Page 6
           Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 7 of 16



motion to dismiss, the plaintiff must plead “enough facts to state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). While “[t]he ‘court accepts all well-pleaded

facts as true, viewing them in the light most favorable to the plaintiff,’” In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit,

369 F.3d 464, 467 (5th Cir. 2004)), a plaintiff must plead specific facts and cannot rely merely on

“labels and conclusions” or a “formulaic recitation of the elements of a cause of action,” Twombly, 550

U.S. at 555. “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

B.       The Fifth Circuit’s Opinion in this case forecloses Plaintiffs’ Twenty-Sixth
         Amendment Claim.

         The Fifth Circuit has already held that Plaintiffs’ Twenty-Sixth Amendment “claim fails

because conferring a benefit on another class of voters does not deny or abridge the plaintiffs’ Twenty-

Sixth Amendment right to vote.” Abbott, 978 F.3d at 194. Because Section 82.003’s age distinction

does not offend the Twenty-Sixth Amendment, Plaintiff’s claim must be dismissed.

C.       Plaintiffs’ claims of unconstitutional race discrimination fail.

         Plaintiffs complain of race discrimination in violation of the Equal Protection Clause and the

Fifteenth Amendment. Doc. 141 ¶83–86. Because they do not meet their burden of alleging plausible

claims for relief, their claims should be dismissed.

         From the outset, Plaintiffs’ racial discrimination claims under the Equal Protection Clause and

Fifteenth Amendment fail because the Plaintiffs do not plead facts to show intentional discrimination,

a necessary component of those claims. See, Reno v. Bossier Parsish Sch. Bd., 528 U.S. 320, 481–82 (2000)

(“whether under the Fourteenth or Fifteenth Amendment, [a plaintiff] has been required to establish

that the State or political subdivision acted with discriminatory purpose.”); City of Mobile v. Bolden, 446

U.S. 55, 62 (1980) (plurality opinion) (“Our decisions . . . have made clear that action by a State that

is racially neutral on its face violates the Fifteenth Amendment only if motivated by a discriminatory


Defendant Ruth Hughs’ Motion to Dismiss                                                                Page 7
           Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 8 of 16



purpose.”); Village of Arlington Heights v. Metro. Housing Dev. Corp., 429 U.S. 252, 265 (1977) (“Proof of

racially discriminatory intent or purpose is required to show a violation of the Equal Protection

Clause.”). “Allegations [of discriminatory intent] that are merely conclusory, without reference to

specific facts, will not suffice.” Priester v. Lowndes Cty., 354 F.3d 414, 424 (5th Cir. 2004).

         Because the Plaintiffs do not allege that Section 82.003 was passed with a racially

discriminatory purpose, they have failed to state a claim for racial discrimination under the Fifteenth

Amendment and Equal Protection Clause. Brown v. City of Shreveport, 158 F.3d 583 (per curiam)

(unpublished) (affirming dismissal because Plaintiff had “not alleged sufficient facts to state a claim

under the Fourteenth or Fifteenth Amendments that the City’s redistricting plan was enacted with the

purpose of intentional discrimination against the black minority registered voters or that an actual

discriminatory effect resulted.”). Nor would any such allegation of discriminatory purpose be

plausible. When Texas extended absentee voting to voters 65 years of age or older, it was part of a

significant revision of the Election Code passed after Texas (among other States) ratified the Twenty-

Sixth Amendment. 3 One purpose of these revisions was “to bring the Texas Election Code into

conformity with” with the Twenty-Sixth Amendment. 4 The Legislature adopted this bill, which both

lowered the voting age to 18 and allowed all voters over 65 to vote by mail, by an overwhelming

majority. 5 Plaintiffs cannot plausibly allege that the law was motivated by racial discrimination.

           Having failed to plausibly allege discriminatory purpose, the Court must analyze whether

Plaintiffs have stated a claim for a violation of the Equal Protection Clause under the rational-basis

standard for facially neutral statutes that do not involve a suspect classification or infringe a




3
  Tex. S. Con. Res. 65, 62d Leg., R.S., 1971 Tex. Gen. Laws 3867.
4
   House Comm. On Elections, Bill Analysis, S.B. 1047, 64th                           Leg.,       R.S.   (1975),
https://lrl.texas.gov/LASDOCS/64R/SB1047/SB1047_64R.pdf#page=82.
5
  H.J. of Tex., 64th Leg., R.S. 4204 (1975); S.J. of Tex. 64th Leg., R.S. (1975).


Defendant Ruth Hughs’ Motion to Dismiss                                                                   Page 8
           Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 9 of 16



fundamental right. Miller v. Johnson, 515 U.S. 900, 913 (1995). As set forth below, infra pp.13–14,

Plaintiffs fail to state a claim under that standard.

          Moreover, for the same reasons that the Fifth Circuit concluded that “no denial or abridgment

of the right to vote under the Twenty-Sixth Amendment ever occurred,” Abbott, 978 F.3d at 194,

Section 82.003 does not constitute a denial or abridgement of the right to vote under the Fifteenth

Amendment as a matter of law. The right to vote is not “abridged” unless the challenged law “creates

a barrier to voting that makes it more difficult for the challenger to exercise her right to vote relative

to the status quo, or unless the status quo itself is unconstitutional.” Id. at 192. In short, “a law that makes

it easier for others to vote does not abridge any person’s right to vote.” Id. at 191. The Fifth Circuit’s

interpretation of the operative language in the Twenty-Sixth Amendment conforms with the Supreme

Court’s jurisprudence regarding the same operative language in the Fifteenth Amendment.

         The Supreme Court has refused to extend the protections of the Fifteenth Amendment to

circumstances where, as here, the challenging party retains the ability to “register and vote without

hinderance” because under such circumstances the plaintiff’s rights “have not been denied or abridged

by anyone.” Bolden, 446 U.S. at 65; id. at 84, n.3 (Stevens, J., concurring in judgment) (characterizing

the plurality opinion as concluding that “the Fifteenth Amendment applies only to practices that

directly affect access to the ballot.”). Plaintiffs cannot plausibly argue that their access to the ballot is

hindered by a law that makes it easier for others to vote. See, Buchanan v. City of Jackson, 708 F.2d 1066,

1069 (6th Cir. 1983) (“absent any allegation of actual interference in the voting or registration

processes, plaintiffs have failed to state a claim under the Fifteenth Amendment.”). This is of course

why the Plaintiffs attempt to manufacture access restrictions from other sources, including from laws

that are yet “to be enacted.” For the reasons already discussed, supra 3–7, the Court lacks jurisdiction

over those claims. Plaintiffs’ Fifteen Amendment challenge to Section 82.003 must be dismissed

because they allege no purposeful racial discrimination and no denial or abridgment of any right



Defendant Ruth Hughs’ Motion to Dismiss                                                                  Page 9
          Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 10 of 16



protected by the Fifteenth Amendment. Finally, the mandate rule “forecloses relitigation” of whether

Section 82.003 abridges the right to vote of anyone, because that issue was “expressly or impliedly

decided by the appellate court.” U.S. v. Lee, 385 F.3d 315, 321 (5th Cir. 2004).

D.       Plaintiffs do not plead viable claims under Section 2 of the Voting Rights Act.

         Plaintiffs’ claim that Section 82.003 causes a discriminatory result under Section 2 must fail as

a matter of law. Plaintiffs allege that “Texas’s age limitation for mail voting, on its own and as

combined with the election policies enacted and soon to be enacted . . . violate Section 2 of the Voting

Rights Act, 52 U.S.C. § 10301” as both a denial and abridgement of “the right to vote on account of

race and language minority.” Doc. 141 ¶¶ 81–82. Not only does this vague and speculative claim lack

fair notice or invoke the Court’s jurisdiction as explained supra, for the same reasons the claim must

also fail as a matter of law for the purposes of stating a claim for which relief may be granted under

Rule 12(b)(6).

         Plaintiffs make a wholly conclusory allegation that the Secretary has violated Section 2 of the

Voting Rights Act, 42 U.S.C. § 1973 (now codified at 52 U.S.C. § 10301). Plaintiffs have failed to plead

any of the substantive requirements or specific facts to make out a Section 2 claim. To plausibly allege

a violation of Section 2, Plaintiffs must show that the challenged “standard, practice, or procedure”

has a discriminatory effect under factors utilized by the Supreme Court in Thornburg v. Gingles, 478 U.S.

30 (1986). The relevant portions of § 10301 read:

         (a) No voting qualification or prerequisite to voting or standard, practice, or procedure
         shall be imposed or applied by any State or political subdivision in a manner which
         results in a denial or abridgement of the right of any citizen of the United States to
         vote on account of race or color[.]
         ...
         (b) A violation of subsection (a) is established if, based on the totality of circumstances,
         it is shown that the political processes leading to nomination or election in the State
         or political subdivision are not equally open to participation by members of a class of
         citizens protected by subsection (a) in that its members have less opportunity than
         other members of the electorate to participate in the political process and to elect
         representatives of their choice.



Defendant Ruth Hughs’ Motion to Dismiss                                                                 Page 10
          Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 11 of 16



52 U.S.C. § 10301 (emphasis added).

         First, the Fifth Circuit has already held in this case that Section 82.003 does not result in a

“denial or abridgement” of the right to vote under the Twenty-Sixth Amendment—even in the

context of the pandemic in an as-applied challenge. 978 F.3d at 192. Second, because Plaintiffs base

their Section 2 claims on speculation about the effect of laws that have yet to pass, the Court not only

lacks jurisdiction over the claim, but the claim does not meet the causation requirement for Section 2

claims under the totality-of-the-circumstances test.

         If offering mail-in ballots to those over sixty-five years of age does not impose a discriminatory

burden on the basis of age within the meaning of a constitutional amendment specifically prohibiting

denials or abridgments on the basis of age, Plaintiff’s quest to invalidate the provision based on racial

discrimination claims is no less implausible. See Frank v. Walker, 768 F.3d 744, 753 (7th Cir. 2014)

(even though a disparate outcome is shown, state does not “deny” anyone the right to vote under

Section 2 by imposing voter ID requirements unless the disparate result is attributable to

discrimination by the state). The provision of a privilege to those over sixty-five takes nothing away

from the right to vote for those not entitled to no-excuse mail-in ballots, even in the context of the

global COVID-19 pandemic. Abbott, 978 F.3d at 192–93. Accordingly, the Court should dismiss

Plaintiff’s claim under Section 2 because Section 82.003 does not deny or abridge the right to vote as

a matter of law.

         Even if Plaintiffs had plausibly alleged a disparate result under Texas’s election scheme, which

they have not, they still have not plausibly alleged a viable Section 2 claim. Section 2 requires the

plaintiff to establish (1) the challenged law causes minority voters’ inability to elect candidates of their

choice, Gingles, 478 U.S. at 50; (2) the inability to elected their preferred candidates is “on account of

race,” 52 U.S.C. § 10301(a); and (3) “under the ‘totality of circumstances,’ [minority voters] do not

possess the same opportunities to participate in the political process and elect representatives of their



Defendant Ruth Hughs’ Motion to Dismiss                                                              Page 11
          Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 12 of 16



choice enjoyed by other voters,” LULAC, Council No. 4434 v. Clements, 999 F.2d 831, 849 (5th Cir.

1993) (en banc).

         Plaintiffs have not pleaded a cognizable claim under this standard because they have not

alleged that Section 82.003 has caused minority voters’ inability to elect their preferred candidates

under this regime. Instead, Plaintiffs appear to complain about several bills before the Legislature that

have yet to pass. ECF 141 ¶¶ 51–62. In doing so, Plaintiffs necessarily allege a speculative harm that

does not allow this Court to consider the “totality of the circumstances” in deciding whether a

violation of Section 2 is even plausibly alleged. See 52 U.S.C. § 10301; Clements, 999 F.2d at 849. In

addition, even if Plaintiffs could establish a “lack of success at the polls” for minority voters, their

claims should still be dismissed for failing to plausibly allege that “the reasons for, or causes of, these

electoral losses” are “racial” and not “partisan.” Clements, 999 F.2d at 853–54. Only by requiring such

pleadings can Courts ensure that Section 2 is not “loosed from its racial tether.” Id. (cleaned up). “The

Voting Rights Act does not guarantee that nominees of the Democratic Party will be elected, even if

black voters are likely to favor that party’s candidates. Rather, § 2 is implicated only where Democrats

lose because they are black, not where blacks lose because they are Democrats.” Clements, 999 F.2d at

854 (quotation and citation omitted).

         For these reasons, the Court should dismiss Plaintiff’s claim under Section 2 of the Voting

Rights Act.

E.       Section 82.003 easily passes the rational-basis review applicable to Plaintiffs’
         challenges under the First and Fourteenth Amendments.

         The Fifth Circuit did not decide the applicable standard of review that this Court must apply

to Plaintiffs’ constitutional claims but noted in dicta that “age-based distinctions are evaluated [under

rational-basis review] in the usual case” and that “we have not seen any authority to support that it

would require strict scrutiny as the district court initially applied.” Abbott, 978 F.3d at 194. Plaintiffs’

multifarious claims that Texas has abridged their “right to vote” fail because the right to vote is not at


Defendant Ruth Hughs’ Motion to Dismiss                                                              Page 12
            Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 13 of 16



issue in this case. Instead, this case turns on a “claimed right to receive [and case] absentee ballots.”

McDonald v. Bd. of Election Comm’rs of Chi., 394 U.S. 802, 807 (1969). Texas permits Plaintiffs to vote by

other means, and the Constitution does not guarantee them a right to vote by mail. Id. McDonald

instructs that the “right to vote” is not “at stake” here and that rational-basis review applies. Id. at 807.

Likewise, because their right to vote is not denied, and they may vote by other means, Plaintiffs

suffered no denial of any right to free speech and free association in the election process. At heart,

Plaintiffs claims are for age discrimination, and unlike race-based distinctions, “States may discriminate

on the basis of age without offending the Fourteenth Amendment, if the age classification in question

is rationally related to a legitimate state interest.” Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 83–84 (2000).

Again, the mandate rule prevents the relitigation of this issue. Lee, 385 F.3d at 321.

         Texas’s decision to facilitate voting by those over 65, which is common among the States, is

“rationally related to legitimate government interests.” Washington v. Glucksberg, 521 U.S. 702, 728

(1977). Individuals over 65 (as a group) face greater challenges in attending the polls. For example,

many reside in nursing homes and have limited mobility. Though other may also have difficulties

reaching the polls, the line need not be “perfectly tailored to that end,” so long as the distinction is

not arbitrary. Box v. Planned Parenthood of Ind. &., Inc., 139 S. Ct. 1780, 1782 (2019). Texas’s Legislature

may “take on step at a time, addressing itself to the phase of the problem which seems most acute.”

F.C.C. v. Beach Commc’ns Inc., 508 U.S. 307, 316 (1993). That laws allowing the elderly to vote by mail

have existed across multiple States 6 without challenge for 45 years indicates that they are at least

rational.




6
 E.g., Ind. Code § 3-11-10-24(a)(5); Ky. Rev. Stat § 117.085(a)(8); Miss. Code § 23-1415-715(b); La
Stat. § 18:1303(J); Tenn. Code § 2-6-201(5)(A); Tex. Elec. Code § 82.003.


Defendant Ruth Hughs’ Motion to Dismiss                                                                Page 13
          Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 14 of 16



F.       Alternatively, Plaintiffs’ claims under the First and Fourteenth Amendments fail even
         under the Anderson/Burdick test.

         Even if the Court were to conclude that the stricter Anderson/Burdick test applies, the

Complaining Parties have failed to state a claim. Because “[e]very decision that a state makes in

regulating an election will, inevitably, result in somewhat more inconvenience for some voters than

for others,” the Supreme Court has developed a balancing test for claims related to the franchise. Lee

v. Va. State Bd. of Elections, 843 F.3d 592, 601 (4th Cir. 2016). Under this standard, the Court must first

identify the relevant state action, and then “weigh ‘the character and magnitude of the asserted injury’”

to Plaintiffs’ constitutionally protected right “against ‘the precise interests put forward by the State as

justifications for the burden imposed.’” Burdick, 504 U.S. at 434 (quoting Anderson v. Celebrezze, 460

U.S. 780, 789 (1983)). State actions that impose a “severe” burden on the right to vote are closely

scrutinized. Id. “Lesser burdens, however, trigger less exacting review.” Timmons v. Twin Cities Area

New Party, 520 U.S. 351, 358 (1997). Courts are careful when identifying the nature of the state action

because “[t]o deem ordinary and widespread burdens severe would be to subject virtually every

electoral regulation to strict scrutiny”—an outcome “the Constitution does not require.” Clinman v.

Beaver, 544 U.S. 581, 593 (2005).

         Texas’s law requiring most voters to vote in person is justified by the State’s “compelling

interest in preserving the integrity of its election process.” Eu v. S.F. Cty. Democratic Cent. Comm., 489

U.S. 214, 231 (1989). As the Supreme Court has explained, the “risk of voter fraud is real,” and it

“could affect the outcome of a close election.” Crawford v. Marion Cty. Elec. Bd., 553 U.S. 181, 195-96

(2008). Moreover, courts around the country—including this one—have recognized that “the

potential and reality of [vote] fraud is much greater in the mail-in-ballot context than with in-person

voting.” Veasey, 830 F.3d at 239; id. at 306 n. 46 (Jones, J. , concurring in part and dissenting in part);

Purcell, 549 U.S. at 4; Griffin v. Roupas, 385 F.3d 1128, 1130-31 (7th Cir. 2009); cf. Crawford, 553 U.S. at

225 (Souter, J., dissenting) (“absentee-ballot fraud . . . is a documented problem”).


Defendant Ruth Hughs’ Motion to Dismiss                                                              Page 14
          Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 15 of 16



         Plaintiffs have failed to state a claim under the Anderson/Burdick framework because they do

not credibly allege that in-person voting “on its own” constitutes a burden on their right to vote.

Instead, they invoke unenacted laws and speculation about future pandemic conditions to elevate their

claims of burden. For reasons previously discussed, supra 3–7, the Court lacks jurisdiction over such

claims. The Court should hold that in-person voting “on its own” does not constitute any burden on

Plaintiffs’ Constitutional rights under the First and Fourteenth Amendments. Plaintiffs have therefore

failed to state a claim for relief.

                                           IV.     CONCLUSION

         The Court should dismiss this suit for lack of jurisdiction or for failure to state a claim for

which relief can be granted.

                                                 Respectfully submitted.

                                                 KEN PAXTON
                                                 Attorney General of Texas

                                                 BRENT WEBSTER
                                                 First Assistant Attorney General

                                                 GRANT DORFMAN
                                                 Deputy First Assistant Attorney General

                                                 SHAWN COWLES
                                                 Deputy Attorney General for Civil Litigation

                                                 THOMAS A. ALBRIGHT
                                                 Chief – General Litigation Division

                                                 /s/ Matthew Bohuslav
                                                 MATTHEW BOHUSLAV
                                                 Texas Bar No. 24069395
                                                 CORY A. SCANLON
                                                 Texas Bar No. 24104599
                                                 Assistant Attorneys General
                                                 Office of the Attorney General
                                                 P.O. Box 12548, Capitol Station
                                                 Austin, Texas 78711-2548




Defendant Ruth Hughs’ Motion to Dismiss                                                          Page 15
          Case 5:20-cv-00438-FB Document 151 Filed 05/14/21 Page 16 of 16



                                                 Phone: 512-463-2120
                                                 Fax: 512-320-0667
                                                 matthew.bohuslav@oag.texas.gov
                                                 cory.scanlon@oag.texas.gov
                                                 Counsel for Defendant Ruth Hughs




                                          CERTIFICATE OF SERVICE
        I hereby certify that on May 14, 2021 a true and correct copy of the foregoing document was
served via the Court’s CM/ECF system to all counsel of record.

                                                 /s/ Matthew Bohuslav
                                                 MATTHEW BOHUSLAV
                                                 Assistant Attorney General




Defendant Ruth Hughs’ Motion to Dismiss                                                     Page 16
